Exhibit 10.1

SECOND AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This SECOND AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of May 16, 2012, by and between Silicon Valley
Bank (“Bank”) and FUSION-IO, INC. (“Borrower”).

RECITALS

A. Bank and Borrower entered into that certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, as amended by a First
Amendment to Amended and Restated Loan and Security Agreement dated as of
August 4, 2011 (as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Borrower has requested that Bank make certain revisions to the Loan Agreement
as more fully set forth herein. Bank is willing to do so, on the terms and
conditions set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1        Section 2.1.1 (Revolving Credit). Section 2.1.1(a) is amended to read
as follows:

(a) Availability. Subject to the terms and conditions of this Agreement, Bank
shall make Advances not exceeding the Revolving Line. Amounts borrowed hereunder
may be repaid and, prior to the Revolving Line Maturity Date, reborrowed,
subject to the applicable terms and conditions precedent herein.

2.2        Sections 2.1.2 (Letters of Credit), 2.1.3 (Foreign Exchange
Sublimit), 2.1.4 (Cash Management Services Sublimit). Sections 2.1.2, 2.1.3, and
2.1.4 of the Loan Agreement are deleted in their entirety.

2.3        Section 2.2 (Overadvances). Section 2.2 of the Loan Agreement is
amended to read as follows:

2.2 Overadvances. If, at any time, the outstanding principal amount of any
Advances exceeds the Revolving Line, Borrower shall immediately pay to Bank in
cash such excess.

2.4        Section 2.3 (Interest). Section 2.3(a)(i) is amended to read as
follows:

(i) Advances. Each Advance shall bear interest on the outstanding principal
amount thereof from the date when made, continued or converted until paid in
full at a rate per annum equal to the Prime Rate or the LIBOR Rate plus the
LIBOR Rate Margin, as the case may be. Pursuant to the terms hereof, interest on
each Advance shall be paid in arrears on each Interest Payment Date. Interest
shall also be paid on the date of any prepayment of any Advance pursuant to this
Agreement for the portion of any Advance so prepaid and upon payment (including
prepayment) in full thereof.

 

1



--------------------------------------------------------------------------------

2.5        Section 2.3 (Interest). Section 2.3(b) is amended to read as follows:

(b) Adjustment in Interest Rate. Each change in the interest rate of the Prime
Rate Advances based on changes in the Prime Rate shall be effective on the
effective date of such change and to the extent of such change. Bank shall use
its best efforts to give Borrower prompt notice of any such change in the Prime
Rate; provided, however, that any failure by Bank to provide Borrower with
notice hereunder shall not affect Bank’s right to make changes in the interest
rate of the Prime Rate Advances based on changes in the Prime Rate. The interest
rate applicable to each LIBOR Advance shall be determined in accordance with
Section 3.7 hereunder. Subject to Sections 3.6 and 3.7, such rate shall apply
during the entire Interest Period applicable to such LIBOR Advance, and interest
calculated thereon shall be payable on the Interest Payment Date applicable to
such LIBOR Advance.

2.6        Section 2.4 (Fees). Section 2.4(b) (Unused Commitment Fee) of the
Loan Agreement is amended to read as follows, and Section 2.4(c) (Letter of
Credit Fee) is deleted:

(b) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, on the
last day of each quarter, in an amount equal to one quarter of one-percent
(0.25%) per annum of the average unused portion of the Revolving Line. The
unused portion of the Revolving Line, for purposes of this calculation, shall
equal the difference between (x) the Revolving Line amount (as it may be reduced
from time to time) and (y) the average for the period of the daily closing
balance of the Revolving Line outstanding. Borrower shall not be entitled to any
credit, rebate or repayment of any Unused Revolving Line Facility Fee previously
earned by Bank pursuant to this Section notwithstanding any termination of the
Agreement or the suspension or termination of Bank’s obligation to make loans
and advances hereunder;

2.7        Section 3.2 (Conditions Precedent to all Credit Extensions). Sections
3.2(a) and 3.2(b) are amended to read as follows:

(a) except as otherwise provided in Section 3.5, timely receipt of a Notice of
Borrowing;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Notice of
Borrowing and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and

2.8        Section 3.5 (Procedure for Borrowing). Section 3.5 is amended and
restated in its entirety, and Sections 3.6, 3.7 and 3.8 are added to the
Agreement, as follows:

3.5        Procedure for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of an Advance set forth in this
Agreement, each Advance shall be made upon Borrower’s irrevocable (provided that
any Advances requested hereunder in connection with a transaction permitted
under Section 7.3 of the Loan Agreement may be contingent upon the consummation
of any such transaction) written notice delivered to Bank in the form of a
Notice of Borrowing, each executed by a Responsible Officer of Borrower or his
or her designee or without instructions if the Advances are necessary to meet
Obligations which have become due. Bank may rely on any telephone notice given
by a

 

2



--------------------------------------------------------------------------------

person whom Bank reasonably believes is a Responsible Officer or designee.
Borrower will indemnify Bank for any loss Bank suffers due to such reliance,
except to the extent any such loss arises from Bank’s gross negligence or
willful misconduct. Such Notice of Borrowing must be received by Bank prior to
12:00 p.m. Pacific time, (i) at least three (3) Business Days prior to the
requested Funding Date, in the case of LIBOR Advances, and (ii) on the requested
Funding Date, in the case of Prime Rate Advances, specifying:

(1) the amount of the Advance (which shall not be less than $500,000, in the
case of a LIBOR Advance);

(2) the requested Funding Date;

(3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances; and

the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice (which shall be one, two, three or six months); provided
that if the Notice of Borrowing shall fail to specify the duration of the
Interest Period for any Advance comprised of LIBOR Advances, such Interest
Period shall be one (1) month.

3.6        Conversion and Continuation Elections.

(a) So long as (i) no Event of Default exists; (ii) Borrower shall not have sent
any notice of termination of this Agreement; and (iii) Borrower shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, Borrower may, upon irrevocable
written notice to Bank:

(i) elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;

(ii) elect to continue on the expiration of any Interest Period any LIBOR
Advances; or

(iii) elect to convert on the expiration of any Interest Period any LIBOR
Advances maturing on such Interest Payment Date into Prime Rate Advances.

(b) Borrower shall deliver a Notice of Conversion/Continuation in accordance
with Section 10 to be received by Bank prior to 12:00 p.m. Pacific time (i) at
least three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Advances are to be converted into or continued as LIBOR Advances;
and (ii) on the Conversion Date, if any Advances are to be converted into Prime
Rate Advances, in each case specifying the:

(i) proposed Conversion Date or Continuation Date;

(ii) aggregate amount of the Advances to be converted or continued;

(iii) nature of the proposed conversion or continuation; and

(iv) duration of the requested Interest Period, in the case of LIBOR Advances.

(c) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Advances, Borrower shall be deemed to have elected
to convert such LIBOR Advances into Prime Rate Advances.

(d) Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default shall exist, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at

 

3



--------------------------------------------------------------------------------

the beginning of an Interest Period shall at any time during such Interest
Period exceed the Revolving Line. Notwithstanding anything to the contrary
contained herein, Bank shall not be required to purchase United States Dollar
deposits in the London interbank market or other applicable LIBOR market to fund
any LIBOR Advances, but the provisions hereof shall be deemed to apply as if
Bank had purchased such deposits to fund the LIBOR Advances.

3.7        Special Provisions Governing LIBOR Advances.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Advances as to the
matters covered:

(a) Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrower.

(b) Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Advance on the basis provided for in the
definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Bank notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to Advances in respect of
which such determination was made shall be deemed to be rescinded by Borrower.

(c) Assumptions Concerning Funding of LIBOR Advances. Calculation of all amounts
payable to Bank under this Section 3.7 and under Section 3.5 shall be made as
though Bank had actually funded each of its relevant LIBOR Advances through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.7 and under
Section 3.5.

(d) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.7(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

3.8        Additional Requirements/Provisions Regarding LIBOR Advances.

(a) If for any reason (including conversion under Section 3.6(d) and any
voluntary or mandatory prepayment or acceleration), Bank receives all or part of
the principal amount of a LIBOR Advance prior to the last day of the Interest
Period for such Advance, or if for any reason (other than a default by Bank or
due to any failure of Bank to fund LIBOR Advances due to impracticability or
illegality under Sections 3.7(c) and 3.7(d)) a borrowing or a conversion to or
continuation of any LIBOR Advance does not occur on a date specified in a Notice
of Borrowing or a Notice of Conversion/Continuation, as the case may be,
Borrower shall immediately notify Borrower’s account officer at Bank and, on
demand by Bank, pay Bank the amount (if any) by which (i) the additional
interest which would have been payable on the amount so received had it

 

4



--------------------------------------------------------------------------------

not been received until the last day of such Interest Period exceeds (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which Bank would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the London interbank market. A certificate of Bank setting forth
in reasonable detail the calculation of any amount or amounts that Bank is
entitled to receive pursuant to this Section shall be delivered to the Borrower
and shall be conclusive absent manifest error.

(b) Borrower shall pay Bank, upon demand by Bank, from time to time such amounts
as Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Advances relating thereto
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), in each case resulting from any Regulatory Change
which:

(i) changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Bank by the jurisdiction in
which Bank has its principal office);

(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Advances or any deposits referred to
in the definition of LIBOR); or

(iii) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.8 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth in
reasonable detail the basis and amount of each request by Bank for compensation
under this Section 3.8. Determinations and allocations by Bank for purposes of
this Section 3.8 of the effect of any Regulatory Change on its costs of
maintaining its obligations to make Advances, of making or maintaining Advances,
or on amounts receivable by it in respect of Advances, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

(c) If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.8(c) and setting forth in
reasonable detail the basis for and the additional amount or amounts to be paid
to it hereunder shall be conclusive absent manifest error.

(d) If, at any time, Bank, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Bank in the offshore currency interbank markets, or
(ii) LIBOR does not accurately

 

5



--------------------------------------------------------------------------------

reflect the cost to Bank of lending the LIBOR Advances, then Bank shall promptly
give notice thereof to Borrower. Upon the giving of such notice, Bank’s
obligation to make the LIBOR Advances shall terminate; provided, however,
Advances shall not terminate if Bank and Borrower agree in writing to a
different interest rate applicable to LIBOR Advances.

If it shall become unlawful for Bank to continue to fund or maintain any LIBOR
Advances, or to perform its obligations hereunder, upon demand by Bank, any
outstanding LIBOR Advances shall be automatically converted into Prime Rate
Advances. Notwithstanding the foregoing, to the extent a determination by Bank
as described above relates to a LIBOR Advance then being requested by Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrower shall have the option, subject to the provisions of Section 3.6, to
(i) rescind such Notice of Borrowing or Notice of Conversion/Continuation by
giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such rescission on the date on which Bank gives notice of its determination as
described above, or (ii) modify such Notice of Borrowing or Notice of
Conversion/Continuation to obtain a Prime Rate Advance or to have outstanding
Advances converted into or continued as Prime Rate Advances by giving notice (by
facsimile or by telephone confirmed in writing) to Bank of such modification on
the date on which Bank gives notice of its determination as described above.

2.9        Section 4 (Creation of Security Interest). Section 4 is amended to
read as follows:

4        [Reserved].

2.10        Section 5.2 (Collateral). The first paragraph of Section 5.2 is
amended to read as follows:

Property. Borrower has good title to its property, free and clear of any and all
Liens except Permitted Liens. Borrower has no deposit accounts other than the
deposit accounts with Bank, the deposit accounts, if any, described in the
Perfection Certificate delivered to Bank in connection herewith, or of which
Borrower has given Bank notice.

2.11        Section 5.2 (Collateral). The second paragraph and the third
paragraph of Section 5.2 are deleted in their entirety.

2.12        Section 5.3 (Accounts Receivable; Inventory). Section 5.3 is amended
to read as follows:

5.3 [Reserved].

2.13        Section 6.2 (Financial Statements, Reports, Certificates). Clauses
(a), (b) and (c) of Section 6.2 are amended to read as follows:

(a) [Reserved.]

(b) [Reserved.]

(c) Quarterly Financial Statements. As soon as available, but no later than
within five (5) days of the quarterly filing with the SEC, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month or quarter, as applicable, certified by a Responsible
Officer and in a form acceptable to Bank;

2.14        Section 6.3 (Inventory; Returns). Section 6.3 is amended to read as
follows:

6.5        [Reserved.]

 

6



--------------------------------------------------------------------------------

2.15        Section 6.5 (Insurance). Section 6.5 is amended to read as follows:

6.5 [Reserved.]

2.16        Section 6.6 (Operating Accounts). Section 6.6(b) is amended to read
as follows:

(b) [Reserved.]

2.17        Section 6.11 (Access to Collateral). Section 6.11 is amended to read
as follows:

6.11 [Reserved.]

2.18        Section 6.12 (Formation or Acquisition of Subsidiaries).
Section 6.12 is amended to read as follows:

6.12 Formation or Acquisition of Subsidiaries. Within 30 days after the date
that Borrower forms any direct or indirect Domestic Subsidiary or acquires any
direct or indirect Domestic Subsidiary after the Effective Date, Borrower shall
(a) cause such new Domestic Subsidiary to provide to Bank a joinder to this
Agreement to cause such Subsidiary to become a co-borrower hereunder, and
(b) provide to Bank all other documentation in form and substance satisfactory
to Bank.

2.19        Section 6.13 (Further Assurances). Section 6.13 is amended to read
as follows:

6.13 Further Assurances. Execute any further instruments and take further action
as Bank reasonably requests to effect the purposes of this Agreement.

2.20        Section 7.2 (Changes in Business; Change in Control; Jurisdiction of
Formation). Section 7.2 is amended to read as follows:

7.2        Changes in Business; Change in Control; Jurisdiction of Formation.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) have a change in Borrower’s chief executive officer, unless the Board
replaces such chief executive officer within 90 days of such change, or permit
or suffer any Change in Control. Borrower shall not, without prior written
notice to Bank: (1) change its jurisdiction of organization, (2) change its
organizational structure or type, (3) change its legal name, or (4) change any
organizational number (if any) assigned by its jurisdiction of organization.

2.21        Section 7.5 (Encumbrances). Section 7.5 is amended to read as
follows:

7.5        Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens.

2.22        Section 7.6 (Maintenance of Collateral Accounts). Section 7.6 is
amended to read as follows:

7.6        [Reserved.]

2.23        Section 7.8 (Transactions with Affiliates). Section 7.8 is amended
to read as follows:

7.8        Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (a) transactions that are in the

 

7



--------------------------------------------------------------------------------

ordinary course of Borrower’s business, upon fair and reasonable terms (when
viewed in the context of any series of transactions of which it may be a part,
if applicable); (b) transactions among Borrower and its Subsidiaries and among
Borrower’s Subsidiaries so long as no Event of Default exists or could result
therefrom; and (c) transactions approved by a majority of the disinterested
members of the board of directors.

2.24        Section 9.1 (Rights and Remedies). Section 9.1 is amended to read as
follows:

9.1        Rights and Remedies. While an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c) for any Letters of Credit, demand that Borrower (i) deposit cash with Bank
in an amount equal to 100% of the Dollar Equivalent of the aggregate face amount
of all Letters of Credit remaining undrawn (plus all interest, fees, and costs
due or to become due in connection therewith (as estimated by Bank in its good
faith business judgment)), to secure all of the Obligations relating to such
Letters of Credit, as collateral security for the repayment of any future
drawings under such Letters of Credit, and Borrower shall forthwith deposit and
pay such amounts, and (ii) pay in advance all letter of credit fees scheduled to
be paid or payable over the remaining term of any Letters of Credit;

(d) terminate any FX Forward Contracts;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower; and

(f) exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity.

2.25        Section 9.2 (Power of Attorney). Section 9.2 is amended to read as
follows:

9.2        [Reserved.]

2.26        Section 9.3 (Protective Payments). Section 9.3 is amended to read as
follows:

9.3        [Reserved.]

2.27        Section 9.4 (Application of Payments and Proceeds Upon Default).
Section 9.4 is amended to read as follows:

9.4        [Reserved.]

2.28        Section 9.5 (Bank’s Liability for Collateral). Section 9.5 is
amended to read as follows:

9.5        [Reserved.]

2.29        Section 10 (Notices). The notice information for Bank is as follows:

Silicon Valley Bank

 

8



--------------------------------------------------------------------------------

Attn: Alexis Coyle

Director - Corporate Finance

Silicon Valley Bank

555 Mission Street, Suite 900

San Francisco, CA 94105

P 415.764.3109

acoyle@svb.com

2.30        Section 12.6 (Amendments in Writing; Waiver; Integration).
Section 12.6 is amended to read as follows:

12.6        Amendments in Writing; Waiver; Integration. No purported amendment
or modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.

2.31        Exhibit A (Collateral Description) is deleted from the Agreement.

2.32        Exhibit B (Loan Payment/Advance Request Form) is replaced by
Exhibits B-1 and B-2 attached hereto.

2.33        Exhibit C (Borrowing Base Certificate) is deleted from the Agreement

2.34        Exhibit D (Compliance Certificate) is replaced by Exhibit D attached
hereto.

2.35        Section 13 (Definitions).

(a) The following terms are each added to, or amended in Section 13.1 to read as
follows:

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to a Borrower by Bank or
any Bank Affiliate, including, without limitation, any letters of credit, cash
management services (including, without limitation, merchant services, direct
deposit of payroll, business credit cards, and check cashing services), interest
rate swap arrangements, and foreign exchange services as any such products or
services may be identified in Bank’s various agreements related thereto (each, a
“Bank Services Agreement”).

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

“Credit Extension” is any Advance, or any other extension of credit by Bank for
Borrower’s behalf.

 

9



--------------------------------------------------------------------------------

“Current Assets” is, on any date, the sum of Borrower’s and its Subsidiaries
(a) unrestricted cash and Cash Equivalents maintained with Bank or invested
through Bank’s Affiliates or other financial institution(s), (b) net billed
accounts receivable, and (c) the value of net inventory.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“Interest Payment Date” means, with respect to any Prime Rate Advance, the first
day of each month (or, if the first day of the month does not fall on a Business
Day, then on the first Business Day following such date), and, with respect to
any LIBOR Advance, (x) for an Interest Period of three (3) months or less, the
last day of each Interest Period applicable to such LIBOR Advance, and (y) for
an Interest Period of longer than three (3) months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, and each date a Prime Rate Advance is
converted into a LIBOR Advance to the extent of the amount converted to a LIBOR
Advance.

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one, two, three or six months thereafter, in each case as
Borrower may elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Maturity Date,
(b) the last day of an Interest Period shall be determined in accordance with
the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and
(e) interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of a Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Bank customarily
participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Advance.

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 1/10,000th of one percent (0.0001%)) equal
to LIBOR for such Interest Period.

“LIBOR Rate Margin” is 2.0%.

 

10



--------------------------------------------------------------------------------

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any Bank Services Agreement, any subordination agreement, any note, or notes or
guaranties executed by a Borrower in connection with this Agreement, and any
other present or future agreement between a Borrower and/or for the benefit of
Bank, all as amended, restated, or otherwise modified.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents, or otherwise, including,
without limitation, any interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Borrower assigned to Bank, and the
performance of Borrower’s duties under the Loan Documents.

“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

(b) The following defined terms in Section 13.1 are deleted in their entirety:
“Account”, “Account Debtor”, “Availability Amount”, “Bankruptcy-Related
Defaults”, “Borrower’s Books”, “Borrowing Base”, “Borrowing Base Certificate”,
“Borrowing Base Report”, “Cash Management Services”, “Collateral”, “Collateral
Account”, “Commodity Account”, “Control Agreement”, “Eligible Account”,
“Eligible Exim Account”, “Eligible Foreign Account”, “Eligible Inventory”, “FX
Business Day”, “FX Reduction Amount”, “FX Reserve”, “Letter of Credit
Application” “Letter of Credit Reserve”, and “Settlement Date”.

(c) Subclause (e) of the definition of “Permitted Investments” is amended to
read as follows:

(e) Investments consisting of deposit and/or securities accounts in the name of
Borrower or any Subsidiary;

(d) Subclause (c) of the definition of “Permitted Liens” is amended to read as
follows:

(c) Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

(e) Subclause (o) of the definition of “Permitted Liens” is amended to read as
follows:

(o) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions; and;

3.        Limitation of Amendment.

3.1        The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

11



--------------------------------------------------------------------------------

3.2        This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1        Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, have been
duly authorized by all necessary action on the part of Borrower;

4.3        The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower, nor require any order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by any governmental or public body or authority, or
subdivision thereof, binding on Borrower, except as already has been obtained or
made; and

4.4        This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5. Termination of Security Interest. In connection with this Amendment, Bank
shall take such actions as are reasonably necessary to terminate (i) any
financing statement previously filed to perfect Bank’s Lien on any property of
Borrower and (ii) any Control Agreement executed for the benefit of Bank as
secured party.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Borrower’s payment of an amount equal to all Bank Expenses in connection
herewith.

8. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK      BORROWER SILICON VALLEY BANK      FUSION-IO, INC. By:  

/s/ Alexis Coyle

     By:  

/s/ Dennis Wolf

Name:  

Alexis Coyle

     Name:  

Dennis Wolf

Title:  

Director

     Title:  

Chief Financial Officer and Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTICE OF BORROWING

FUSION-IO, INC.

Date:                     

 

TO:

   SILICON VALLEY BANK    3003 Tasman Drive    Santa Clara, CA 95054   
Attention: Corporate Services Department

RE:

   Amended and Restated Loan and Security Agreement dated as of September 13,
2010 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and between FUSION-IO, INC. (“Borrower”), and Silicon
Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5 of the Loan Agreement, of the borrowing of an Advance.

1. The Funding Date, which shall be a Business Day, of the requested borrowing
is                     .

2. The aggregate amount of the requested borrowing is $        .

3. The requested Advance shall consist of $         of Prime Rate Advances and
$         of LIBOR Advances.

4. The duration of the Interest Period for the LIBOR Advances included in the
requested Advance shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

(a) all representations and warranties of Borrower contained in the Loan
Agreement are true, accurate and complete in all material respects as of the
date hereof; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;

(b) no Event of Default has occurred and is continuing, or would result from
such proposed Advance; and

(c) the requested Advance will not cause the aggregate principal amount of the
outstanding Advances to exceed, as of the designated Funding Date, $25,000,000.



--------------------------------------------------------------------------------

BORROWER       FUSION-IO, INC.       By:   

 

      Name:   

 

      Title:   

 

For internal Bank use only

 

LIBOR Pricing Date

   LIBOR    LIBOR Variance     Maturity Date         —   %   



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

FUSION-IO, INC.

Date:                     

 

TO:    SILICON VALLEY BANK    3003 Tasman Drive    Santa Clara, CA 95054   
Attention: Corporate Services Dept. RE:    Amended and Restated Loan and
Security Agreement dated as of September 13, 2010 (as amended, modified,
supplemented or restated from time to time, the “Loan Agreement”), by and
between FUSION-IO, INC. (“Borrower”), and Silicon Valley Bank (the “Bank”)

Ladies and Gentlemen:

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 3.6 of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

1. The date of the [conversion] [continuation] is             , 20    .

2. The aggregate amount of the proposed Advances to be [converted] is $        
or [continued] is $        .

3. The Advances are to be [converted into] [continued as] [LIBOR] [Prime Rate]
Advances.

4. The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be              months.

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

(a) all representations and warranties of Borrower stated in the Loan Agreement
are true, accurate and complete in all material respects as of the date hereof;
[provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date]; and

(b) no Event of Default has occurred and is continuing, or would result from
such proposed [conversion] [continuation].

 

BORROWER     FUSION-IO, INC.     By:  

 

    Name:  

 

    Title:  

 

For internal Bank use only

 

LIBOR Pricing Date

   LIBOR    LIBOR Variance     Maturity Date         —   %   



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK   

Date:                     

FROM:    FUSION-IO, INC.   

The undersigned authorized officer of FUSION-IO, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”):

(1) Borrower is in compliance for the period ending                      with
all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower relating to
unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except (i) as explained in an
accompanying letter or footnotes and (ii) for the absence of footnotes and
subject to year end adjustments with respect to unaudited financial statements.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

Quarterly Financial Statements

  within 5 days after filing with SEC   Yes No

Annual Financial Statements

  within 5 days after filing with SEC   Yes No

Compliance Certificate

  Delivered with financial statements   Yes No

 

Financial Covenant

  

Required

   

Actual

     Complies  

Maintain on a Quarterly Basis:

       

Minimum Adjusted Current Ratio

     1.25:1.00                :1.00         Yes No   

Minimum Tangible Net Worth

   $ 25,000,000 *    $                      Yes No   

 

* plus 25% of the net proceeds Borrower receives from the sale or issuance of
its equity or Subordinated Debt securities

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

FUSION-IO, INC.     BANK USE ONLY     Received by:  

 

By:  

 

     

AUTHORIZED SIGNER

Name:  

 

    Date:  

 

Title:  

 

    Verified:  

 

       

AUTHORIZED SIGNER

      Date:  

 

      Compliance Status:         Yes     No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Adjusted Current Ratio (Section 6.7(a))

Required: 1.25:1.00

Actual:

 

A.    Aggregate value of the unrestricted cash and cash equivalents of Borrower
at Bank or other institutions      $            B.    Aggregate value of the net
billed accounts receivable of Borrower      $            C.    Aggregate value
of the Investments with maturities of fewer than 12 months of Borrower at Bank
or other institutions      $            D.    Aggregate value of net Inventory
     $            E.    Current Assets (the sum of lines A through D)     
$            F.    Aggregate value of Obligations to Bank      $            G.
   Aggregate value of liabilities that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all
Indebtedness, and not otherwise reflected in line E above that matures within
one (1) year      $            H.    Current Liabilities (the sum of lines F and
G)      $            I.    Value of Line E. (Current Assets)      $           
J.    Value of Line H. (Current Liabilities)      $            K.    Adjusted
Current Ratio (line I divided by line J)                  Is line K equal to or
greater than 1.25:1:00?   

 

                     No, not in compliance

            Yes, in compliance   



--------------------------------------------------------------------------------

II. Tangible Net Worth (Section 6.7(b))

Required: $25,000,000

Actual: $        

 

A.    Total equity of Borrower      $            B.    Aggregate value of
Subordinated Debt      $            C.    line A plus line B      $           
D.    Aggregate value good will of Borrower      $            E.    Aggregate
value of intangible items including unamortized debt discount and expense,
Patents, Trademarks, Copyrights, and capitalized research and development
expenses except prepaid expenses of Borrower      $            F.    Aggregate
value of notes, accounts receivable and other obligations owing to Borrower from
its officers or other Affiliates      $            G.    Aggregate value of any
reserves not already deducted from assets      $            H.    (line D plus
line E plus line F plus line G)      $            I.    line C minus line H   
J.    Aggregate net proceeds received by Borrower from the sale or issuance of
its equity or Subordinated Debt since the Effective Date      $            K.   
Required Tangible Net Worth (line I, plus 25% line J)      $           

Is line I equal to or greater than line K?

 

                         No, not in compliance

            Yes, in compliance   



--------------------------------------------------------------------------------

LOGO [g354163g71e96.jpg]

PRO FORMA INVOICE FOR LOAN CHARGES

 

BORROWER:     

FUSION-IO, INC.

(Second Amendment)

      LOAN OFFICER:            DATE:      May 16, 2012            Variance Fee
   $0         Legal Fees    $                 TOTAL FEES DUE    $           

 

* to be paid upon closing.

{    } A check for the total amount is attached.

{    } Debit DDA #                     for the total amount.

 

BORROWER:   FUSION-IO, INC.

 

Authorized Signer   (Date) SILICON VALLEY BANK

 

Loan Officer Signature   (Date)